DECISION
The application of the above-named defendant for a review of the sentence of 10 years, imposed on February 1st., 1968, was fully heard and after a careful consideration of the entire matter it is decided that:
(1) The sentence should be reduced to six years.
The reason for the above decision is that with no prior felony conviction, defendant was sentenced to serve the term of 10 years. True, it was for first degree burglary, punishable by not less than 1 nor more than 15 years imprisonment, but for a first offender 10 years seems severe in comparison to others in that category. Further, others involved in the same crime have been treated more leniently.
SENTENCE REVIEW DIVISION
Philip C. Duncan, chairman; Paul G. Hatfield, Jack D. Shanstrom.